  Case 1:20-cv-01590-RPK-RLM Document 54 Filed 04/20/20 Page 1 of 3 PageID #: 842



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                HARVEY PRAGER
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
HAL R. LIEBERMAN                                                                              NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                        ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             April 20, 2020

    Hon. Rachel P. Kovner
    United States District Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590

    Dear Judge Kovner:

            Along with the Cardozo Civil Rights Clinic, and Alexander A. Reinert, we represent
    Petitioners in the above-referenced case. We write to request that the Court quash the deposition
    subpoena of Dr. Venters as disproportionate to the needs of the case, given the other discovery
    available to Respondent, and the abbreviated nature of these proceedings.

            Consistent with the expedited schedule ordered by the Court, Respondent served
    discovery demands to Petitioners on Wednesday, April 15, 2020 at 8:30pm consisting of (1)
    Respondent’s First Set of Interrogatories; (2) Requests for Documents; (3) Notices of Deposition
    for Petitioners Rabadi and Rodriguez; and then one day later, on Thursday, April 16, 2020, (4)
    Notice of Deposition of Dr. Venters. See Exs. A-D annexed to this letter.

            On Thursday, April 16, 2020 at 12:46pm, Petitioners emailed Respondent and laid out a
    detailed series of objections and concerns about these demands. Respondent’s counsel did not
    provide a substantive response to this email, but stated that they would review it and inform us
    whether it was necessary to have further discussions. On Friday, April 17, 2020, at 2:52pm,
    Petitioner again contacted Respondent about our objections to the discovery served, and
    Respondent replied that afternoon. The parties met and conferred regarding the matter today.
    The core difference between the parties arises from a difference in opinion about the appropriate
    scope for discovery in these emergent and expedited proceedings. Petitioners, recognizing the
    context and time pressures of this proceeding, sought and propounded limited and narrowly
    tailored discovery from Respondent. By contrast, Respondent’s discovery demands seek the
    equivalent of full discovery on an expedited timeline. Respondent’s requests are particularly
    misplaced given that Respondent already possesses the vast majority of information at issue in
Case 1:20-cv-01590-RPK-RLM Document 54 Filed 04/20/20 Page 2 of 3 PageID #: 843
 EMERY CELLI BRINCKERHOFF & ABADY LLP
 Page 2

 this case, rather than Petitioners, who are two incarcerated individuals with essentially no
 personal possession or documents, and almost no access to their counsel.

          For example, Respondent seeks 21 categories of documents, many quite broad, and 22
 interrogatories directed at each petitioner, in addition to their individual depositions and a
 deposition of Dr. Homer Venters. Respondent’s interrogatories and document demands seek
 information and documents regarding “each and every person” who has knowledge of the facts
 set forth in the Petition and who has “knowledge or information” regarding Petitioners’
 constitutional claims. (Interrogatory Nos. 3 and 6). They seek to identify “each and every
 instance” in which Respondent violated Petitioners’ constitutional rights (Interrogatory No. 4)
 and for a detailed report of any “physical, emotional, mental health conditions, disabilities and/or
 injuries . . . that you claim are the result of the incidents set forth in the Petition, and for each
 condition, state the specific cause of such condition, etc., whether such condition, etc., is
 permanent or temporary, how much the condition hurt, how long the condition hurt, how the
 condition affected your activities, how the condition was treated, and how long the condition
 took to heal.” (Interrogatory No. 11). They ask for the “physical evidence of any such condition.
 . . and its present location (including all persons in possession, custody or control of such
 evidence),” including any written reports regarding that condition. (Interrogatory No. 12). And
 they seek the names of any medical personnel who have treated Petitioners from 2013 until the
 present, along with any documents related to that treatment. (Interrogatory No. 14).

         Respondent’s requests are far broader than the limited discovery Petitioners sought and
 are inappropriate given that Respondent is in possession of the vast majority of information at
 issue in this case. Petitioners’ counsel also has extremely limited access to our clients, who are
 currently locked down in their cells at the MDC close to 24 hours a day, compounding the
 impractical and inefficient nature of Respondent’s proposals. Notably, although Petitioners bear
 the burden of proof and persuasion in this matter, we have intentionally cabined our discovery
 demands to focus on the issues concretely in dispute between the parties.

         We requested that Respondent narrows his discovery demand as follows. First, we
 proposed that Respondent seek either depositions or interrogatories of Petitioners. In the context
 of an expedited proceeding, Respondent’s request broadly to utilize multiple discovery devices is
 excessive and duplicative, particularly because Respondent is in possession of the vast amount of
 relevant information concerning Petitioners. We also informed Respondent that our agreement to
 either is conditioned upon adequate confidential access to our clients in advance of the
 deposition or interrogatory deadline, and that if Respondent opted for depositions, they would
 need to be appropriately limited in time given the case and posture. In response, Respondent
 directed us to schedule legal calls with our clients. We took that step, but the earliest possible
 opportunity for those calls was this afternoon, and the calls were each limited to 45 minutes.
 Respondent would not agree to limit the length of time they spent deposing Petitioners, however,
 unless they received “pertinent information” from the interrogatories. Petitioners, by contrast,
 proposed that depositions should not exceed three hours for each deponent. As of this writing,
 given Respondent’s unwillingness to compromise, Petitioners are proceeding to respond and
 object to Respondent’s interrogatories.
Case 1:20-cv-01590-RPK-RLM Document 54 Filed 04/20/20 Page 3 of 3 PageID #: 844
 EMERY CELLI BRINCKERHOFF & ABADY LLP
 Page 3

         With respect to documents, we suggested that if there are particular documents that
 Respondent seeks that are in fact relevant to this proceeding other than medical records (which
 the BOP already possesses), Respondent should identify those documents. With respect to other
 documents, we proposed that the parties agree to exchange exhibits in advance of the hearing.
 Respondent would not agree to limit their discovery demands in any way, although he has agreed
 to discuss a schedule for exchanging witness and exhibit lists prior to the preliminary injunction
 hearing. As of this writing, given Respondent’s unwillingness to compromise, Petitioners are
 proceeding to respond and object to Respondent’s document requests.

        As stated in Petitioner’s original proposal, Dkt. 37-1 at 3, Petitioner does not believe that
 an expert deposition is appropriate given the expedited nature of this proceeding, nor does the
 Court’s Order granting expedited discovery (Dkt. 43) make reference to any expert depositions.
 We have agreed that Dr. Venters would produce a report based on his inspection to be conducted
 on April 23, 2020, and that he would be available for testimony at the hearing. Respondent will
 not agree to forego deposing Dr. Venters without seeing his expert report. Given the expedited
 nature of this proceeding, the availability of the forthcoming expert report, the large amount of
 publicly available information on Dr. Venters’ qualifications, and the availability of Dr. Venters’
 previous declaration in this matter, Petitioner submits that the added burden of preparing for and
 defending an expert deposition in advance of the Preliminary Injunction Hearing is not
 proportionate to the needs of this case.

        We are reluctant to burden the Court with another submission in this case, but we have
 conferred in good faith with Respondent and have made no progress. We therefore respectfully
 request that a discovery conference be held before Your Honor or Magistrate Judge Mann at a
 time that is convenient to the Court.


                                                       Respectfully Submitted,
                                                              /s
                                                       Katherine Rosenfeld

 cc:    All Counsel (via ECF)
